NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOSEPH GOMES REVERDES,                       )
DOC# R25971,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )         Case No. 2D16-4452
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 4, 2018.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender,
and Maura J. Keifer, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


SLEET, Judge.

             Joseph Reverdes challenges his convictions and sentences for three

counts of attempted first-degree murder and one count of home invasion robbery with a

firearm. He was convicted following a jury trial, and the trial court sentenced him on

each of the attempted murder convictions to life in prison as a habitual felony offender
with a thirty-year prison releasee reoffender (PRR) mandatory minimum and to life in

prison as a PRR on the home invasion. We affirm Reverdes' convictions without

comment. However, pursuant to Lewars v. State, 42 Fla. L. Weekly D1098 (Fla. 2d DCA

May 12, 2017), review granted, SC17-1002 (Fla. Sept. 13, 2017), we reverse Reverdes'

sentence on the robbery count as well as the PRR mandatory minimum portions of the

sentences imposed on the attempted murder counts. Because the Florida Supreme

Court has stayed the mandate and further proceedings in Lewars, we likewise stay the

mandate in this case pending disposition of the Lewars petition. See Taylor v. State, 42

Fla. L. Weekly D2551 (Fla. 2d DCA Dec. 6, 2017).

              Affirmed in part; reversed in part.

SILBERMAN and CRENSHAW, JJ., Concur.




                                             -2-